

117 S2341 IS: Intelligence Community Workforce Agility Protection Act of 2021
U.S. Senate
2021-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2341IN THE SENATE OF THE UNITED STATESJuly 14, 2021Mr. Rubio (for himself, Mr. Warner, Mr. Burr, Mr. Sasse, Mrs. Gillibrand, Mr. Heinrich, Mr. King, Mrs. Feinstein, Mr. Blunt, Ms. Collins, Mr. Wyden, Mr. Bennet, Mr. Risch, Mr. Casey, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand the treatment of moving expenses to employees and new appointees in the intelligence community who move pursuant to a change in assignment that requires relocation.1.Short titleThis Act may be cited as the Intelligence Community Workforce Agility Protection Act of 2021.2.Expansion of treatment of moving expenses(a)PurposeThe purpose of this section is to facilitate the movement of members of the intelligence community to meet mission critical needs and to reduce unintended tax burdens imposed on public servants in relocating duty stations.(b)DeductionSection 217(k) of the Internal Revenue Code of 1986 is amended by inserting or an employee or new appointee of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) (other than a member of the Armed Forces of the United States) who moves pursuant to a change in assignment that requires relocation after to whom subsection (g) applies. (c)Exclusion for qualified moving expense reimbursementsSection 132(g)(2) of the Internal Revenue Code of 1986 is amended by inserting or an employee or new appointee of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) (other than a member of the Armed Forces of the United States) who moves pursuant to a change in assignment that requires relocation after change of station.(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.